OFFICE OFTHEAmORNEY           GENERAL OF T=X-
                                      AUBTIN                          ,.'
                                                                   ~"~,.:.~Yy?=+
                                                        I

        ~Honort3bleii. Pat Edwards
         Civil Distript:Attoraey
        Dallas' County
        Reoor$a Bulldine;
        Dallae, Texas
        Dew Mr. Edwax'ds:            Attentfon:    Mr. wsrren 5. co&,
                                                   Assitittmt District ;Rttorne~
                                     'Opinion' No.~@-7234
                                     Re:.   Whether or not a persqa over
                                             fihty ‘years of age,.llving
                                             lki a clt   of 10,f)OQ populatioh
                             s               Is entit 9 ed to vote wheii he
                 ,                          h&s not renewed his exemption
                                            &W3f’icate      as requi*d   by
                                            ii. B. MO. 344, 49th Legislature.
                 We beg'to &ltnovlbdge. tipeoelpt of”your lett$i-+opound-
    -“lng the following for. a legeJ.',:?piaion
                                              . . eom this depar@nent~.‘~”
(   :              ‘fl have this pr.dposltf&. Kiaarjr render an
             opinioh’op seoure sam~ f’r-, the ,Atto%mayGeneral.
                   ‘Our oonstitutiori pro&d~tlia;t; fXil~&iiom
             oh    60 esrs of ajp ee,ex$mpt from the payment               -m,,
             ~Of poll %ax.4 sirm3 tl$at time the Leglslature~haa
             pzovlded for 'tlie!Pt+ O~~eotQr to issue td ~tiQ8e
             persens so exempt,‘  a ymqanent voting certifleate.
                                                                         _-
                   “Row duiring the last session of our Le is’latkre,
             a law xas passed requQ?ing that exemptiona f n elties
             of over.lO,OOO be renewed @e$ween Oatober 1st an$” -.            ‘,
             January Slat eaoh yeas.

                    “My’a%tentioa hai be&%‘:oaLLled.to3hi faot that
             quite a number of these perm&ent e%e!uption holders
             failed. to z-mew their voting oertifioates,   beaause
             of illness or being out of the city, or other reasons.                ~’
                   “ken these people vote under the conetitutiolial
             right, or will they be ‘denied on the,leglslative    a&,
             as 8-6 forth above?
.   I

        Honorable H. Pat Edwards,. page 2

                                     --

                       “Kindly give me this opinion at the earliest
                 possible date 80 th%it I ma$ correctly answer those
                 who seek this information.                  --
                  The above is itself your quotation from the Inquiry
        of Mr. Ed Cobb, Assessor and Oolletstor of Texes for Dallas County.
                   We thank jiou for your brief of dlaousslon lend cltatlijn
        of authorltles acoompanylng your request.    On .aocount of the im-
        minent Importance of your inquiry, we have given it a most care-
        f ul examination.                           .~
                                                     _
                   It Is the opinion of this dep*Xrtmentthat a person vho
        has herEtofore received a permanent exemption certlfiaate         because
        of age may aot’be denied the rlght~ to vote at any election held
        in this State merely because he has failed for any reason to ‘re-
        new his certifl6,ate    under the requirement of H. B. Bo. 344 passof:
        at the regula;r sesalon of the 49th Legislature.       The reasons which
        lead us to this concluelon ,are a8 follows:
                                                 -_
                   The question & &first        Impression In thli.State,     we~be-
        Ileve, and our,ooqoluslon,ls-reached      upon an orlgFna;L invest&a-
        tlon of. the pertinent cone'titutional    and etatutory.pr~vl.~lone.~   ife
        start out with the 1ndlapitabIe proposition that the rlghf; %f’ &f-
        A-age, although it be ti matter of~oonstitutione,l     and statutory "
        gwe, ~3.ntie'senee that it2s       subjeo% to the re ulationa of law,
        Is neverthelesf3 one,+ the most PundamentaI rlgh &s of a cltlaen a+.’
        t&T8 State.    Itideed,’ it M an essential rlgbt of a oil&en In any
        demooratla form of government., The right to vote, therefore, KU;.
        not be denied t7j Sny c’lti$en. ifnl.ess such right is forbidden
        In clear and unmlstakabJe terma Bf law.
                      In ‘&otlon   2 of Article   XVI of the 6on&ltutlon,     it is
        deolared:                                                       .:.:,
                       “The plvllege  of free &fY’rage ahal& be pr?atected
                 by laws regulating ‘ele&tlons and prohibiting untler ede-
                 quate pmx3fXes a31 undue Gifluence therein from power,
                 bribery, tumult, or other improper ‘$ee,otloe.”
                   Seation-I,  of ArtloZe VI of the Constitution, dealing
        with suffrege, names the classes of pers6ndns who shall not be
        Gllowed to vote.    By no stretoh of the imagination could it be
        held to include the class of persons under consideration.
                                                                      ‘a
                   Seotlon 4 of Article VI of the Constitution 1s as ~fol-.
        lows :
.


     Honorable Ii, Pat Edwards, page 3


                    “In all eleations by the people the vote shall
              be by b‘allot and the Leglslat-We shall provide for
              the numbeFlng of tickets and make such other regula-
              tions as may be neoessary to deteot and punish fraud,
              and preserve--the purity of the ballot box, and the
              Legislature may provide by law for the registration
              of all voters In aJ.1 citlis'e containing a population
              of 10,000 inhabitants or more.”
                This Section cleexly clothes the Legislature with power
    to provide reglstratloii  laws for voters, and further to make suoli
    other regulations “as may be necessary to detect and punish frau;‘.
    er?d preserve the purity of the baUot box.” No one would deny ,t%-
    power of the Legislature to do these things; but it has never un-
    dertaken.to pas8 general registration     laws, and H. B. No.:344 does
    not purport to be; nor 18 It a law for detecting or punishing
    fraud, op m8aeMQ.q the purlty.of      the ballot box pursuant to the
    ~ovliilone of Sectlon.4.     On the contz=y,   the bill Itself shows
    tZflrmatD?ely that 14s purpose and eSfeot UC+ entlrelyother      than
    the constltutiona;l purpo8,ee.
                    The emergency .olause bf ii. B. No. 344 fairly and, oor-  ,,
    ‘rectly     states the motivating purpose ef the Aot,-_   8+8 follows:,..
                                                                     -*
                 .a “The fat .that there are at this time’ thE i&mea Y“’.’ “’
           . of t&my people wh6 e,re deeeased, ti who have LremoQed
             from the State af Texss upon %he poll tax exemption
             list of all the aountl.es .throughout the State, pl8aee’
             a.heavy burden upon the Tt$x Assessors and Collectotis
             of.each of the sev&aZ bounties of Texas’, creattie an
             emergency aad an wyative       pub110 tieeoeselty ?.hat the ~’
             conetitut1oM.l rule pequlrlng bill8 to be reed on three
             several days In eaah house be 8tipendet$‘, et cetera.
                                                                        t-1.       /
                    !Phe bill there%%& purgozfedly’ and actu&ly was for the
     relief OS the oounty offloere       WXE@, and ‘not .ln any sense ‘to de-
     teot.or prevent fraud, or to preserve the purlt          of the ballot
    ,box. These wholesome objeotlverr ,aould.not pose 9big be threatened
     by Zhe appeezance of (41 aged voter holding a @rmanent old-age
     exe%ptlon certlfioate,       but not further holding an annual renewal
     exemption thereof.                                    .      ..-_
            Again, Ii. 8.’ I?d. 344 58 undoubtedly in form mendatory
  UP-VII
       the holder8 of old-ege exemption oertlfioatee     to have the
  a&e renewed aunually, but it Is algnlfiaant     that au& bill no-
. where provides, any ahara&er of &maZlty for a violation     of’ that
                                                     .
          ,, .-‘:-:-
                           1’...1.\W’~,          ,       _,,-_   _

                                                                          +
:




        Honortila? lit Pat Edwsxds',~Pag9 h

                                                                     __

        duty, and espeecisJ.ly does it nist impose upon such person the
        severe penaZ.ty of disfranchisement.
                   Forfeitures and penalties s?e'ndt favored in law. They
         are avoided if pos~s'ible. Moreover, In construing a legislative
         i%t, WCare not permitted to go-'beyond the four corners of the
         Instrument or bill Itself.     We must find the intentfon of the Leg-
        islature,  and therefore’%he    law, within that instrument.           Speoi-
        flcallg,  we are not permitted to read into this act a forfeiture
        or penalty that 1s no‘t contained thereln, either by express lan-
        guage or necessary implication.         Of' course, no suoh forfeiture        or
        penalty is expressly contained in the bill,            and neither is one to
        be regd iiito.lt  upon any conception of lmplloation,           for clearly
        such ti lmpllcatlon of forfeiture        la    not necessary, for ~the sot
        as above show aleesly supplies 831 that is neoesssry to support
        the aoX a8 a vs3U-act -- t&at is, 'the relief             of the county of?&
        cer namsd in the emergeaoy clau'se.  --     _-
                   H. B. No. 3% is .aii amendmentof Arti&              $?gfS8.& the
        statutes providl.Ag for a pemanent oertlfleate-            of e.xemptlons.. . .
        .ktSele 2968a (Vernon's aod%fiaatlon of~the statutes               deals with
        exemption oertifiaates-'to   persons     who do not reside i n a city of
        10,000 InhabltaAts OF more) an8 spe6ifl6ally            provides "aAd ~O,BUO~
        pbi?son who &as failed or refused to obtaiA's.uoh aertifl+te             of,ex~
        emptlon from the paymeat ,of.'+ polltajr         shall  be sUbwed %o vote.!',

                  It Is signlf'laant,  theref~ore, that H;'B. Wo. 344 eon-.
        t&AS A0 such ~O+S~C&         WeXre not fre6 to implg~~auoha penalty,
        which the Legislature,   presumably, IAtetitioAally omitted.
    \
                   Theie is nothing in Aitiale 3004 of.the Reiilsed &ii
        S+,atutes oontrmy  to 0~ oonelusloni       That &?tiole was ens&ed --
        Tn W05, pe-enacteb'in    the oodtiioation    of 1925, an&h&the      ssme
        meaning at those times a8 it hi& at this eime -% no tiore,:.aAd no
        leas.   It has acquired AO new nieanu from the eAa&t@nt--of 8; B.-*
        No. 344. It ii+ yi5t in full force s.&$ord$ng to Its true meaning,
        and every requirement'of lc*oan be met'fullg %&.sny person to whom
        there has been issued a pernwwnt      oldzage exemption oe.rtiiioate,   '~"i
        without the renewaX thereof at any time.
                                he
                     ease of Texas Power & Light Co. V. Brownwood'Pub-
        iiC             111 S,. W. (2) l225, has b6eA urged UPOA US a5
                       Service            Co.,
      beings contrary to the views herein expressed.* Tw oaae ie,not
    ' susoe tible of atly suoh oonstruotlon.   That o&se construed 8eb-
      Cone-t of Article VI of'the Coiistitution heretofore quoted by USA,
      and moreover is LA perf'ebt harmony pith our viiSw5.  As we have
      heretofore shown*;.the Legislature in the enactment of ii: B. No,
      344 did not attempt to exieraise those powers, %a dXd aot in any
 Honorable H. Pat Edwards, page 5


 event diriky    nor .lndlrectly, ex&ssly    nor by Aese5sary lmpli-
 cation, impose the drastlc"penslty   of disfkanohisement for a f+ail-
 ure"to observi3 the requirement for annua:I renewal5 of an existins:
 permanent exemption.             ._
            The prlnoiple that a mandatory statute,      with no p?naZLtg
attached, is in reality only a direotory statute is not ngw In
 our jurisprudence.    For a hundred years there has b&in a msnda-
tory constitutional    provisitin requiring re-aijportionment of ah-
tricts in the State, which mandatory requiremSnt has been more
frequently violated than observed.       Again, some yesxs ago, it'wlll
be reoalled,   there wa8 a StatUtO~     provision  that where husband
'tid wife were divorced upon grounds of.oruelty,      ~neittier should
mat+y tithin a ye- thereafter.       Such a statute w&9 mandatory in
foti, but it did not further visit the peAtity of IAVtiidity upon
a marriage oontrsoted.I.n violation     thereof by eltPi@ party,, and
dLd Atit therefore IA legal effect Porbld the consummafion.of such
a re-mesrlsge.
             FlAaliy, it will be seen.-Artiole 2968 a5 ameAded-by H.
-8. no. 344; requires all w-exemptioti        kertlficates to be ob-!
 tained before the fira% day of Februasy of the yew when such
 voter shall haffe become entitled to suoh exemption, but it does
 not  fix asy t&e 'when slich oertifioate   shall be-renewed or7rels5neJ-
 So that; at the very utmost   It Could be,obta%Aedn         E-7
 fore the hdlder offered to vote,
             If it should be that we @e wrong IA all we-have said
 5.5 to~the COAStN&iOA of R. B. Ro. 344, nevertheless we 8;re' of
 the opI.nion.the Act is void in toto, 'in that it violates Seotion
 ~~-;31~tiole     III'of   the ConsXitutioA With respect to the title       c'
           . The title i8 affii%atively       misleading.   The subjeot
 n&d in the title clearly embraces &l persons holding poll tsx
{exemption oertifioates,      wheress the ml      as passed per'talns only
 to a aertaln class of such psrstins,.that,is        to say, perwns liv-
 ing w33iEZ *of            10,000 or more population;      One lnt*eHted
 In the subjeot;inatter,     uijon i%?ading the title of the bill, might
 favor an sU-embraeliig amendment, and yet oppose One applying only
 ta a pat of the exempted persons.. 'Moreover, the title is,abso-
 Ptely false; l.t __1s belied by the bill'as       passed.
             Landrum v. CeAtenAlaS Rursl High School Mstrict         Ho. 2,
 134 s. w. f~?)~2):;, by the Court of Clvll Appeal8 for the Third
 Mstrlct,                :
            "No rule is  -&ter established than the one that
      where a title or capEion-*of an sot spealfies the pa?tl-
      &Las field of the amendment, and--that It is to cover.
      ore state a ps&koul83 pu%pose to m&e a change Vn a
      prior statute-. the emendment is 3Smlted to the making
Honorable Ii. Pat     Edwards, pege 6


     of the speolfio changes designated in Its title,  aiid
     precludes eny additional,  contrary, or different amend-
     ment then that stated in the title.    Rutle e v. AtkIn-
     son 101 S. W. (2) 376; Wslker v..State,    11
                                                 3 S. W. (2)
     1076;' Sutherland v. Board of Trustees, 261.S. W. 489.'
             We think this well-settled   rule applies    to the case
before us.    See:
             City of Fort,Wcrth v. Hsrr$s, 177 3. W. (2)
                  308, 180 s, w. 131;
             Abernathy County Line School District v. New
                  Deal County Line District, 175 9. W. (2) 446;
             Kinohelo v. State., 175 US.W. (2) 593;
             Walker v. State,   116-p.W. (2) 1076;.‘
             Lowery v. Red Cab Company, 262,s.       W. 47;
                                                               :
             Ds Sfiv1a.v.   State;~ 229 S.W. 542;
             M;.K. & T. Ry. Coy--v. State, 113 S.~W. 916;          ,..
                               ..: .,
             Gulf Production Compsny~v. Osrrett, 24 S.'W<
                  (2) 389.
            Praetorla3m v. State,'184 8. W. (2) 294, by Jdge Baugh"
.of the Court of Civil ,-App&Qs for the Third Mstrlct, -- declares:
            I,. . . A somewhat strlo%er rule of conformity
      of the title tb the subjeot-matter 1eglXlated upon
      in the body of~the act Is applied to emendmeiits than
      to titles of original aat. See: Doeppensohmidt v;’
      International & C. *. R. Co.,.101 3. W. 1080; and
      Rutledge v. Atkinson, 101 5. W. (2) 376. . .. .”
          ~~uli' Insurance CO. v. James, State Treasurer, 185 S. W.
(2) 966, de&ares:
           ,I      The rule of liberal oonstruotion Will not
     be foliowe: to the extent that Itwill     relieve the
     Legislature of the neoessgty of dlaolosing the reel
     subjeot of the Act in.the title thereof, nor will It
     be extended so as to hold acts velld, the titles    of *'. RonoPab1e H. Pat EdwekMi page 7


          There 83.e other 'perlous 0onstltutiona;l puesti'dns which
mlgiSbe raised, but in vigx of our d33poslt~on OZ the matter, It
beoomee unnecessasg to discuss the same.
           We trust      that wha$ we have s&id sufficiently         answers
your inqriitiy.
                                             Very truly yours
                                        Al'TORNE!f
                                                 0RmA.L
                                                 -.       OF TEXAS
                                            /s/ Wm. J. Fanning
                                                      __
                                        .BY
                                                    .Wm,3. Fanning
                                                         Asslstr+nt

                                                 /s/   O&e       Speei’

OS-MR:fb                                BY
                                    \                   Ooie Speer
                                                         Asststant
                                                                     ‘,S.
APPROVED     JUL.‘~~,   1946
                                                                                       .
/s/.O@rlos     I?,, Ashley
FIRST ASSISY!ART
               ATTORNEY
                      QENE&
                                i                 _-

This opka2on oonslde~~d,~and approved In limited         aonferenoe;
                                                                          .:.: .




                                                                                   ,




                                                             .